 1   Jonathan A. Stieglitz, Esq.
     (SBN 278028)
 2   THE LAW OFFICES OF
 3   JONATHAN A. STIEGLITZ
     11845 W. Olympic Blvd., Ste. 800
 4
     Los Angeles, California 90064
 5   Tel: (323) 979-2063
 6
     Fax: (323) 488-6748
     Email: jonathan.a.stieglitz@gmail.com
 7   Attorney for Plaintiff
 8
     Yitzchak Zelman, Esq.
 9
     MARCUS & ZELMAN, LLC
10   701 Cookman Avenue, Suite 300
     Asbury Park, NJ 07712
11
     Tel: (732) 695-3282
12   Fax: (732) 298-6256
13   Email: yzelman@marcuszelman.com
     Admitted PRO HAC VICE
14   Attorney for Plaintiff
15
                   IN THE UNITED STATES DISTRICT COURT
16
                 FOR THE EASTERN DISTRICT OF CALIFORNIA
17                         SACRAMENTO DIVISION
18
19    N.L., an infant by his mother          Civil Case No.: 2:17-cv-01512-JAM-DB
20    and natural guardian SANDRA
      LEMOS,
21
22                         Plaintiff
23
     -against-                                      DISMISSAL ORDER
24
25
      CREDIT ONE BANK, N.A. et al,
26
27
                           Defendants
28
 1
     IT IS HEREBY ORDERED:
 2
 3          THAT pursuant to the parties’ February 8, 2019 Stipulation of Dismissal, all
 4
     claims asserted against Defendant FIRST CONTACT, LLC only in Civil Action
 5
 6
     No: 2:17-cv-01512-JAM-DB, are dismissed with prejudice; and

 7          THAT all parties shall bear their own attorneys’ fees and costs incurred in
 8
     this action.
 9
10
     SO ORDERED THIS 8th day of February, 2019
11
12
13                                          /s/ John A. Mendez________________ _______
                                            HONORABLE JOHN A. MENDEZ
14
                                            UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
